Citation Nr: 1643187	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Service connection for bruxism, to include as secondary to the service-connected posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The issue of service connection for erectile dysfunction has been raised by the record in a September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2016 VA Form 21-526.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision by the Board, the Veteran, through the authorized representative, notified the Board in writing of the intent to withdraw the appeal of the issue of service connection for bruxism.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for bruxism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Service Connection for Bruxism

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in November 2016 and before a final decision was promulgated by the Board, the Veteran, through the authorized representative, notified the Board in writing that he wished to withdraw the issue of service connection for bruxism.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for bruxism, and it must be dismissed.


ORDER

The appeal for service connection for bruxism is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


